PER CURIAM.
The jury verdict finding defendant guilty of second-degree murder is supported by competent and substantial evidence, thus it will not be disturbed. Tibbs v. State, 397 So.2d 1120, 1123 (Fla.1981), affirmed, 457 U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982); Wooten v. State, 361 So.2d 167 (Fla. 3d DCA 1978).
The jury instruction on self-defense, considered in its entirety, was clear, comprehensive, and correct even though it omitted language as to the specific offense the victim was allegedly committing at the time he was killed by defendant. See Sheppard v. State, 322 So.2d 628 (Fla. 3d DCA 1975), cert. denied, 336 So.2d 603 (Fla.1976); Bolin v. State, 297 So.2d 317 (Fla. 3d DCA), cert. denied, 304 So.2d 452 (Fla.1974).
Affirmed.